DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a biasing member in claims 1, 13, and 21, and a retention mechanism in claim 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlebois et al. (US 2018/0236182 A1).
With regard to claim 1, Charlebois et al. teach a syringe, comprising: a syringe body (Figs. 2, 3, 5, body 150) defining a syringe cavity (Figs. 2, 3, 5, cavity 108) and a syringe port, wherein the syringe port is in fluid communication with the syringe cavity (Figs. 2, 3, 5, port 118); a first plunger comprising a first plunger shaft extending from the first plunger, the first plunger disposed within the syringe cavity and defining a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port (Figs. 2, 3, 5, shaft of  106); a biasing member coupled to the first plunger shaft, wherein the biasing member urges the first plunger to advance toward the syringe port (Figs. 2, 3, 5, spring 102, [0062]); and a retention mechanism releasably coupling the first plunger shaft to the syringe body, wherein the retention mechanism comprises a separable priming trigger, wherein the priming trigger comprises a shaft extending radially through the syringe body and a through hole of the first plunger shaft and retains the biasing member in an engaged position, and is removed and spaced apart from the syringe body and the first plunger shaft and permits the biasing member to advance the first plunger in a released position, wherein the retention mechanism prevents the biasing member from advancing the first plunger in the engaged position and permits the biasing member to advance the first plunger in the released position (Figs. 2, 3, 5, member 104, [0061]), and the biasing member is in contact with the first plunger shaft in the engaged position (Fig. 3 102 is in contact with 106 in order to advance 106, [0062]).
With regard to claim 2, see [0061].
With regard to claim 3, see Fig. 3 member 120.
With regard to claims 6 and 7, see Reference Figure 1 below, the priming stop is taken as the tip of the piston attached to the plunger shaft, which is coupled to the syringe body via its connection to the inner wall, and it engages the distal opening/slot to limit movement of the plunger shaft.  The other slot is taken as the proximal opening of the syringe body.

    PNG
    media_image1.png
    826
    458
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlebois et al. (US 2018/0236182 A1) as applied to claim 1 above, and further in view of Buchine et al. (US 2015/0174336 A1).
With regard to claim 4, Charlebois et al. teach a device substantially as claimed but does not disclose the spring goes from the extended state to the retracted state.  However, Buchine et al. teach equivalently using tension or compression spring for delivery ([0115], [0116]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a spring which goes form an extended state to a retracted state in Charlebois et al. as Buchine et al. teach tension and compression springs are both well-known and may be equivalently used.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2020/0101228 A1) in view of Shetty et al. (US 2016/0220761 A1).
With regard to claim 13, Hung et al. teach a medication delivery system, comprising: a syringe, comprising: a syringe body (Fig. 2 includes 110 and 200) defining a syringe cavity (Fig. 2 cavity within 200) and a syringe port (see the port connected to the needle in Fig. 2), wherein the syringe port is in fluid communication with the syringe cavity (Fig. 2); a first plunger comprising a first plunger shaft extending from the first plunger, the first plunger disposed within the syringe cavity and defining a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port (Fig. 2 plunger formed by 202 and 106); a biasing member coupled to the first plunger shaft, wherein the biasing member urges the first plunger to advance toward the syringe port (Fig. 2 member 112, [0039]); and a retention mechanism releasably coupling the first plunger shaft to the syringe body, wherein the retention mechanism comprises: a priming slot formed in the syringe body and extending along the first plunger shaft (Fig. 3 member 310); a retention slot extending generally perpendicular from the priming slot (Fig. 3 slot 308); and an actuation lever coupled to the first plunger shaft, the actuation lever extending through the priming slot and rotatable into the retention slot (Fig. 3 member 306, the term lever is defined as: a projecting piece by which a mechanism is operated or adjusted, https://www.merriam-webster.com/dictionary/lever), wherein the biasing member urges the actuation lever proximally toward advancing and the actuation lever engages against a proximal edge of the retention slot and prevents the biasing member from advancing the first plunger when rotated into the retention slot and permits the biasing member to advance the first plunger when rotated into the priming slot, wherein the retention mechanism prevents the biasing member from advancing the first plunger in an engaged position and permits the biasing member to advance the first plunger in a released position ([0083], [0084]).  Hung et al. do not disclose tubing.  However, Shetty et al. teach luer connections on syringes are well known in the art for connecting to catheters needles, IV tubes and the like ([0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the needle assembly of Hung et al. with tubing connected to a catheter as Shetty et al. teaches such are well known delivery mechanisms in the art for delivery from an autoinjector.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart Jr. et al. (US 5,637,094) in view of Shetty et al. (US 2016/0220761 A1).
With regard to claim 21, Stewart Jr. et al. teach a medication delivery system, comprising: a syringe, comprising: 3Application No.: 16/403,406In Reply to Office Action of April 1, 2022 and Advisory Action of June 16, 2022a syringe body (Figs. 1-3 members 12 and 10) defining a syringe cavity (Fig. 3 member 22) and a syringe port (Fig. 3 port connected to 24), wherein the syringe port is in fluid communication with the syringe cavity (Fig. 3); a first plunger comprising a first plunger shaft extending from the first plunger, the first plunger disposed within the syringe cavity and defining a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port (Fig. 2 member 90); a biasing member coupled to the first plunger shaft, wherein the biasing member urges the first plunger to advance toward the syringe port (Figs. 2-3 member 88, Col. 7 lines 11-26); a retention mechanism releasably coupling the first plunger shaft to the syringe body, wherein the retention mechanism prevents the biasing member from advancing the first plunger in an engaged position and permits the biasing member to advance the first plunger in a released position (Figs. 4-6 member 116, Col. 7 lines 13-14); and a release mechanism coupled to the first plunger shaft and releasably coupled to the biasing member, wherein the release mechanism comprises an over-centering rotatable cam (Figs. 4-6 member 124, when 124 pivots it rotates about the center point of the pivot) coupled to an actuation mechanism (Figs. 4-6 member 122) via a pivot component configured to permit the rotatable cam to rotate relative to the actuation mechanism (Figs. 4-6 member 120, Col. 5 lines 52-60), wherein the rotatable cam is releasably coupled to the biasing member, the rotatable cam couples the biasing member to the actuation mechanism in a first rotational position and decouples the biasing member from the actuation mechanism in a second rotational position (Col. 5 lines 52-60, Col. 7 lines 13-14).  Stewart Jr. et al. do not disclose tubing.  However, Shetty et al. teach luer connections on syringes are well known in the art for connecting to catheters needles, IV tubes and the like ([0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the needle assembly of Stewart Jr. et al. with tubing connected to a catheter as Shetty et al. teaches such are well known delivery mechanisms in the art for delivery from an autoinjector.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding Applicant’s remarks to Charlebois et al. regarding claim 1, the claim does not recite any specific structural connection between the biasing member and the first plunger shaft.  As shown in the Figures member 102 is connected to plunger shaft 106 as it advances the plunger, as such these elements are in contact directly and indirectly.  Applicant remarks Charlebois teaches the pin prevents the spring from contacting compartment 108, 108 is not relied upon to teach the first plunger shaft.  Regarding Applicant’s remarks to Stewart et al. regarding claim 21, Applicant remarks that Stewart Jr. fails to disclose an over-centering rotatable cam.  However, Applicant has not provided any detail as to the meaning of the term “over-centering” or any specific explanation as to why the member 124 does not meet this limitation.  The claim does not recite any functional limitation to the cam minimizing actuation force.  The Examiner would suggest further structurally and functionally reciting features of the cam to distinguish the “over-centering” aspect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783